By the Court, Bronson, Ch. J.
The statute provides in express terms, that the person adjudged to he the reputed father shall, upon notice of the order, immediately pay the amount certified for the costs of apprehending him, and of the order of filiation; and shall enter into a bond with one of two specified conditions. And further, that if he refuse or neglect to execute a bond, or to pay the costs, he shall be committed by the justices. (1 R. S. 645, §§ 14, 15.) It is true that the 15th section commences by saying, that “ upon such bond being executed to the satisfaction of the justices, they shall discharge such person from his arrest;” and it concludes by declaring that when committed to prison he shall remain there until discharged by the court of general sessions, “ or until he shall execute such bondand in neither of those places is any thing said about costs. But every statute must, if possible, be so construed that there will be harmony in all its provisions; and that can be done in this case. The words “ such bond,” in both places where they occur, must be understood of a bond preceded or accompanied by the payment of costs. This reading, while it does no violence to the language of the statute, will give effect to the manifest intention of the legislature. The party may be committed either for the want of a bond, or for the non-payment of costs, as well as where there is neither bond, nor the payment of costs.
As the party may be committed on different grounds, and as the statute does not prescribe the form of the warrant of commitment, I see no reason why it may not be adapted to the nature of the case, as was done in this instance.
Proceedings reversed.